Citation Nr: 1429291	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-48 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.

In December 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated June 2011, January 2013, and September 2013, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) most recently continued the previous denial in a February 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this matter must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past. Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

With respect to the issue on appeal, the Veteran contends that he is entitled to a TDIU.  To this end, the Board notes that he is service-connected for bilateral hearing loss, evaluated at 50 percent; residuals of appendectomy at 20 percent; tinnitus at 10 percent; residuals of left knee fracture at zero percent; and residuals of intestinal surgery with intraperioneal adhesions and well-healed midline scar associated with residuals of appendectomy at zero percent.  His combined evaluation is 60 percent.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability . . . disabilities resulting from common etiology or a single accident.  Id.

Notably, the Board has considered the contentions asserted by the Veteran's representative in the May 2014 appellant's post-remand brief.  The Board recognizes that the Veteran's service-connected bilateral hearing loss and tinnitus have a common etiology; however, he does not meet the criteria for schedular consideration of a TDIU rating as set forth in 38 C.F.R. § 4.16(a)(2).  Although the Veteran does not meet the threshold rating requirements to establish eligibility for a schedular rating of TDIU, he may still be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).

In the September 2013 remand, the Board noted that the Veteran was afforded a VA examination in March 2013 at which time the examiner conducted an evaluation of the Veteran's ability to work as impacted by each of his service-connected disabilities separately.  As no VA examiner had made a determination as to whether the Veteran's service-connected disabilities, when considered together, render him unable to seek or maintain gainful employment, the Board remanded the TDIU claim for an appropriate VA medical opinion.

A review of the electronic claims file demonstrates that a VA addendum opinion was obtained in November 2013 in which the VA examiner referred to his "prior opinion regarding employability based on service-connected condition of resection of small intestine."  The examiner then stated, "[i]t is my opinion that, disregarding his age and nonservice-connected conditions, and based solely on his service-connected conditions of knee that Veteran CAN secure and maintain substantially gainful employment in physical and sedentary occupations."

Unfortunately, the November 2013 VA addendum opinion is inadequate and nonresponsive to the question posed by the September 2013 Board remand.  As the September 2013 remand instructions were not followed, the record remains unclear as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  This matter must therefore be remanded in order to afford the Veteran a new VA medical opinion.

The Board additionally observes that the February 2014 SSOC indicated that an additional VA addendum opinion was obtained in January 2014; however, this opinion has not been associated with the Veteran's claims file.  Therefore, upon remand the missing January 2014 opinion should be associated with the claims file.  If said opinion does not exist, a formal finding of unavailability should be made.

Further, any ongoing medical treatment records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002).
Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records pertaining to the issue currently on appeal.  VBA should also take appropriate steps to secure the January 2014 VA addendum opinion as well as any additional medical records identified by the Veteran and associate them with the VA claims file.  If the January 2014 VA addendum opinion cannot be located, a formal finding of unavailability should be made and associated with the claims file.

2. The AOJ should refer the VA claims file to a physician with appropriate expertise other than the examiner who provided the November 2013 medical opinion and conducted the March 2013 VA examination.  The examiner is requested to review the claims file in its entirety to specifically include this remand and all previous examination reports and opinion reports, as well as, the August 2012 medical statement from Dr. Jonathan Bremer.

The examiner should then provide an opinion as to whether the Veteran's service-connected disabilities (bilateral hearing loss, residuals of appendectomy with adhesions, tinnitus, residuals of left knee fracture, and residuals of intestinal surgery with adhesions) combine to make him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  The examiner should provide such an opinion without regard to advancing age or nonservice-connected disabilities.  A complete explanation should be given for all opinions and conclusions expressed.

Should the examiner decide that an examination is required to address this question, such should be scheduled.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

